Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2021 has been entered.
Status of the Claims 
Claims 1, 4-5, 7-10, 13-18, 20, 24-26, and 28-29 are currently pending and presented for examination on the merits.
Applicant's Amendment filed on October 28, 2021 has been received and entered into
the present application.
	Claims 2-3, 11-12, 19, 21-23 and 27 are cancelled.
	Claims 1, 4-5, 7 and 20 are amended.
Claim 29 is new.
Claims 1, 4-5, 7-10, 13-18, 20, 24-26, and 28-29 are under examination in the instant office action.
In light of the Applicant’s amendments and arguments to the claims all previous
rejections are herein withdrawn. The restriction of type of ulcer has been withdrawn. Claims 1, 4-5, 7-10, 13-18, 20, 24-26, and 28 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the

Authorization for this examiner’s amendment was given in a telephonic interview with
Derek W. Barnett on December 21, 2021.
	--
Rewritten Claim 8:
8. The method of claim 8, wherein the composition further comprises a stabilizer.
--
Cancelled claim 29. 
--
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of Raynal et al. in view of Andrews et al. Raynal et al. taught a veterinary galenic system comprising omeprazole, Captex and basifying agent for injection use and Andrews et al. taught a parenteral composition comprising a therapeutically effective amount of omeprazole for the prevention and treatment of gastric ulcers including EGUS in horses. However, the prior art does not anticipate or render obvious an injectable non-aqueous composition of omeprazole for the treatment of gastric ulcers in equine. Further, the current treatment of equine gastric ulcers is an oral omeprazole paste and there is no motivation to treat the equine ulcers by administration of an injection (e.g., intramuscular, subcutaneously or intraperitoneally).  In addition, Applicant has demonstrate in the as-filed specification that the non-aqueous injectable omeprazole composition for the treatment of equine gastric ulcers is an improvement in the treatment as claimed. 
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”
Conclusion
Claims 1, 4-5, 7-10, 13-18, 20, 24-26, and 28 are allowed.
Cancel claim 29.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAINA D MATOS NEGRON/            Primary Examiner, Art Unit 1627